 1

 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT

 9                                 FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM HOUSTON,                                         No. 2: 16-cv-2561 WBS KJN P
12                              Plaintiff,
13                 v.                                          ORDER
14    L. ELDRIDGE, et al.,
15                              Defendants.
16

17            Plaintiff is a state prisoner, proceeding through counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On December 5, 2019, defendants filed a motion to stay. (ECF No. 125.)

19   Defendants noticed the motion to stay for hearing before the undersigned on January 9, 2020.

20   (Id.) Plaintiff has not filed an opposition or otherwise responded to defendants’ motion to stay.

21            Accordingly, IT IS HEREBY ORDERED that:

22            1. Within seven days of the date of this order, plaintiff shall show cause why sanctions

23                      should not be imposed for his failure to respond defendants’ motion to stay, and

24                      plaintiff shall file an opposition or statement of non-opposition to the motion; and

25            2. The hearing set for January 9, 2020, before the undersigned regarding defendants’

26                      motion to stay is vacated.

27   Dated: January 7, 2020
     hou2561.osc
28
                                                               1
